IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE


CHARLES EDWARD GRAHAM aka CHARLES EDWARD STEVENSON
                v. STATE OF TENNESSEE

                   Appeal from the Criminal Court for Knox County
                     No. 100073     Mary Beth Leibowitz, Judge


               No. E2012-02063-CCA-R3-CO - Filed September 20, 2013




The pro se petitioner, Charles Edward Graham aka Charles Edward Stevenson, appeals as
of right from the Knox County Criminal Court’s order denying his petition for writ of error
coram nobis alleging that newly discovered evidence concerning the judicial misconduct of
a trial judge affected the outcome of his 2005 jury trial and 2010 post-conviction evidentiary
hearing. The State has filed a motion to affirm the trial court’s order pursuant to Rule 20 of
the Rules of the Tennessee Court of Criminal Appeals. Following our review, we conclude
that the State’s motion is well-taken and affirm the order of the trial court.

            Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed
             Pursuant to Rule 20, Rules of the Court of Criminal Appeals.

J AMES C URWOOD W ITT, J R., J., delivered the opinion of the Court, in which J OSEPH M.
T IPTON, P.J., and N ORMA M CG EE O GLE, J., joined.

Charles Edward Graham aka Charles Edward Stevenson, Whiteville, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Benjamin A. Ball, Assistant Attorney
General, for the appellee, State of Tennessee.

                               MEMORANDUM OPINION

               In July 2005, a Knox County Criminal Court jury convicted the petitioner of
reckless aggravated assault, tampering with evidence, possession of marijuana, and failure
to provide proof of financial responsibility. The trial court sentenced the petitioner to a total
effective sentence of 27 years’ incarceration as a career offender. On direct appeal, this court
affirmed the petitioner’s convictions. State v. Charles Edward Graham, No. E2005-02937-
CCA-R3-CD (Tenn. Crim. App., at Knoxville, Jan. 24, 2008), perm. app. denied (Tenn. Sept.
15, 2008).

              The petitioner then filed a timely petition for post-conviction relief alleging that
his convictions resulted from the ineffective assistance of counsel. Following an evidentiary
hearing, the post-conviction court denied relief. This court affirmed the denial on direct
appeal. Charles Edward Graham v. State, E2010-02379-CCA-R3-PC (Tenn. Crim. App.,
at Knoxville, Feb. 3, 2012), perm. app. denied (Tenn. May 21, 2012).

                On August 13, 2012, the petitioner filed a petition for writ of error coram nobis
alleging as newly discovered evidence the judicial misconduct and incompetency of the judge
who presided over the petitioner’s trial and post-conviction proceedings. The coram nobis
court found that the petitioner failed to present any evidence that the trial judge was impaired
at the time of the petitioner’s 2005 trial and denied relief. The coram nobis court also found
that the petition was untimely and that the petitioner failed to allege a basis for tolling the
one-year statute of limitation.

              The petitioner filed a timely notice of appeal to this court. On appeal, the
petitioner argues that the trial judge was impaired during the 2005 trial and 2010 post-
conviction evidentiary hearing and that the trial court imposed harsher sentences “to curry
favor” from law enforcement and the district attorney general’s office. The State contends
that the coram nobis court’s denial of relief should be affirmed via memorandum opinion.
See Tenn. Ct. Crim. App. R. 20.

               A writ of error coram nobis is an “extraordinary procedural remedy,” filling
only a “slight gap into which few cases fall.” State v. Mixon, 983 S.W.2d 661, 672 (Tenn.
1999). Coram nobis relief is provided for in criminal cases by statute:

       The relief obtainable by this proceeding shall be confined to errors dehors the
       record and to matters that were not or could not have been litigated on the trial
       of the case, on a motion for a new trial, on appeal in the nature of a writ of
       error, on writ of error, or in a habeas corpus proceeding. Upon a showing by
       the defendant that the defendant was without fault in failing to present certain
       evidence at the proper time, a writ of error coram nobis will lie for
       subsequently or newly discovered evidence relating to matters which were
       litigated at the trial if the judge determines that such evidence may have
       resulted in a different judgment, had it been presented at the trial.

T.C.A. § 40-26-105(b) (2006) (emphasis added); see State v. Vasques, 221 S.W.3d 514, 525-
28 (Tenn. 2007) (describing standard of review as “‘whether a reasonable basis exists for

                                               -2-
concluding that had the evidence been presented at trial, the result of the proceedings might
have been different’”) (citation omitted). The decision to grant or deny coram nobis relief
rests within the sound discretion of the trial court. Vasques, 221 S.W.3d at 527-28.

               In the petition for writ of error coram nobis, the petitioner makes a general
factual allegation that the judicial misconduct emanating from the trial judge’s“excessive
abuse of alcohol and prescription painkillers” from 2007 to the judge’s resignation in March
2011 affected the outcome of both his trial and post-conviction proceedings. We agree with
the coram nobis court’s finding that the petitioner failed to state any claim concerning the
trial judge’s incompetency affecting the trial in 2005. In analyzing a similar coram nobis
claim concerning the same judge, this court concluded that the petitioner’s “grievances with
[the trial judge] do not relate to matters that were litigated at trial. . . . Such claims are not
cognizable in coram nobis proceedings.” Billy Ray Irick v. State, No. E2012-01326-CCA-
R3-PD (Tenn. Crim. App., at Knoxville, Mar. 18, 2013).


              To the extent that the petitioner alleges that the same judge’s incompetency to
preside over the 2010 post-conviction action as a claim for coram nobis relief, this argument
also must fail because it in no way casts doubt upon the petitioner’s 2005 conviction.
Vasques, 221 S.W.3d at 526 (holding that “the standard to be applied is whether the new
evidence, if presented to the jury, may have resulted in a different outcome”). In
consequence, the claim is not justiciable in a coram nobis petition.


             Accordingly, we affirm the judgment of the Knox County Criminal Court
pursuant to Rule 20 of the Rules of the Tennessee Court of Criminal Appeals.

                                             _________________________________
                                             JAMES CURWOOD WITT, JR., JUDGE




                                               -3-